FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                           December 9, 2020
                         _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                          No. 19-1440
                                                  (D.C. No. 1:19-CR-00059-RBJ-1)
JOHN BRUCE FIFIELD,                                          (D. Colo.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BRISCOE, BALDOCK, and McHUGH, Circuit Judges.
                   _________________________________

      The Government indicted Defendant John Bruce Fifield on three drug charges:

(1) possession with intent to distribute methamphetamine; (2) possession with intent

to distribute marijuana; and (3) possession with intent to distribute marijuana to

persons under the age of 21. On June 12, 2019, Defendant pleaded guilty to Count 1,

which charged him with possession with intent to distribute methamphetamine in

violation of 21 U.S.C. §.841(a)(1) and (b)(1)(B). As part of the plea agreement, the

Government agreed to recommend a sentence of 60 months’ imprisonment. While

the plea agreement contained an appellate waiver, Defendant reserved his right to

appeal if the district court imposed a sentence of greater than 60 months.

*
   This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Thereafter, a probation officer prepared a presentence investigation report

(“PSR”). The PSR calculated a total offense level of 23 and assigned Defendant 13

criminal history points, resulting in a criminal history category of VI. Based on an

offense level of 23 and a criminal history category of VI, Defendant’s advisory

guideline range was 92 to 115 months’ imprisonment. Defendant did not object to

this calculation but, as contemplated by the plea agreement, filed an unopposed

motion for a downward variance and requested a sentence of 60 months. The district

court granted the motion in part and sentenced Defendant to a term of 72 months’

imprisonment.

      Defendant now appeals his sentence. For the first time, he argues the PSR

erroneously calculated his criminal history.     Specifically, Defendant argues the

district court plainly erred in assigning Defendant two criminal history points for two

sentences arising from traffic infractions for failure to display proof of insurance.

Defendant contends he should have received a single criminal history point for both

sentences under U.S.S.G. § 4A1.2(a)(2). For the following reasons, we exercise

jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a) and affirm.

                                          I.

      Defendant’s sole contention on appeal is that the district court plainly erred in

applying U.S.S.G. § 4A1.2(a)(2). In short, § 4A1.2(a)(2) explains how a district

court determines whether multiple sentences should be treated as a single sentence

for purposes of calculating a defendant’s criminal history. In this case, Defendant



                                          2
argues the district court erred by treating his two failure-to-display-proof-of-

insurance sentences as separate sentences.

      To understand his argument, we must begin with the general rule. Ordinarily,

a defendant receives one criminal history point for each prior sentence of less than 60

days. See U.S.S.G. § 4A1.1(c). But under U.S.S.G. §.4A1.2(a)(2), multiple prior

sentences will be treated as a single sentence if: (1) the defendant was not arrested on

the first offense prior to committing the second offense; and (2) the sentences for

both offenses were imposed on the same day. Where multiple sentences of less than

60 days are treated as a single sentence, only one criminal history point is imposed.

See U.S.S.G. § 4A1.2(a)(2).

      Here, the district court implicitly adopted the PSR. In relevant part, the PSR

awarded Defendant two criminal history points—one for each of his two failure-to-

display-proof-of-insurance sentences—as follows:

  Date of      Conviction/Court        Date Sentence Imposed/Disposition       Points
  Arrest
            Failure to Display        12/21/16: Pled guilty, 45 days jail,
            Proof of Insurance        concurrent with 2016T9442
 7/8/16                                                                        1
            Jefferson County          1/23/17: Sentence reconsidered, 33
            Case No. 2016T7147        days jail
            Failure to Display
            Proof of Insurance        12/21/16: Pled guilty, 45 days jail,
 9/25/16                              concurrent with 2016T7147                1
            Jefferson County
            Case No. 2016T9442

      According to the PSR, Defendant was arrested for failure to display proof of

insurance on July 8, 2016, and was subsequently arrested for failure to display proof of


                                             3
insurance again on September 25, 2016. Because the PSR shows Defendant was arrested

on the first failure to display proof of insurance (Case No. 2016T7147) before he was

arrested on the second failure to display proof of insurance (Case No. 2016T9442), the

PSR awarded each sentence a separate criminal history point.

         Defendant did not object to the facts as reflected in the PSR—namely, that he was

arrested on the first offense on July 8, 2016, and the second offense on September 25,

2016—or the legal calculation of his criminal history points. But now he presents

evidence, and asks us to take judicial notice, of the fact he was not actually arrested on

either failure to display proof of insurance. Rather, he was cited and issued a summons.

Based on these new facts presented in the first instance on appeal, Defendant urges that

he was not “arrested” on the first offense before committing the second. And because he

was sentenced for both offenses on the same day, Defendant argues the district court

should have treated the two sentences as a single sentence under U.S.S.G. § 4A1.2(a)(2).

Defendant raises this issue for the first time on appeal, and so, we review for plain

error.

         To establish plain error, a defendant must show: (1) the district court

committed error; (2) the error is plain; and (3) the error affected his substantial rights.

United States v. Gonzalez-Huerta, 403 F.3d 727, 732 (10th Cir. 2005).                If the

defendant satisfies these three prongs, we will “exercise our ‘discretion to correct the

forfeited error if the error seriously affects the fairness, integrity, or public reputation

of judicial proceedings.’” United States v. Benford, 875 F.3d 1007, 1016 (10th Cir.

2017) (quoting Molina-Martinez v. United States, 136 S. Ct. 1338, 1343 (2016)).

                                             4
      In this case, we need not decide whether Defendant can show the district court

committed an error because, in any event, the error was not plain. This Court has not

determined whether a traffic stop is equivalent to an arrest for the purposes of

U.S.S.G. §.4A1.2(a)(2). But even if we had—and even assuming arguendo the legal

error is plain—the error was not plain on the record before the district court.

      As we have repeatedly explained, we are “disinclined to find plain error

‘[w]here the determinative facts are missing from the record due to the defendant’s

failure to make a timely objection.’” United States v. Cristerna-Gonzalez, 962 F.3d

1253, 1261 (10th Cir. 2020) (quoting United States v. Frost, 684 F.3d 963, 977 (10th

Cir. 2012)). Because plain error must be examined “in the context of the record,” an

error is generally not plain if the record before the district court would not make the

error clear or obvious. United States v. Finnesy, 953 F.3d 675, 694 (10th Cir. 2020).

This is not to say plain error can never occur when the appellant raises an

unpreserved fact-based argument, but sentencing courts are generally entitled to rely

on the unchallenged findings of PSRs. See Cristerna-Gonzalez, 962 F.3d at 1262–63

(citing United States v. Saro, 24 F.3d 283, 291 (D.C. Cir. 1994)). Thus, it is only

when those findings are “internally contradictory, wildly implausible, or in direct

conflict with the evidence” that the factual errors may be obvious enough to satisfy

plain-error review. Id. at 1263 (quoting Saro, 24 F.3d 291).

      In this case, the PSR did not suggest Defendant was merely stopped and cited

for his failure to display proof of insurance. Rather, as displayed above, the PSR

reflected the date of Defendant’s arrest. The district court was therefore operating

                                           5
under the assumption Defendant was arrested on the first offense before he

committed the second offense. Without an objection by Defendant, the district court

lacked the necessary information to decide whether the two sentences should have

been treated as a single sentence under U.S.S.G. § 4A1.2(a)(2). See United States v.

Hamilton, 587 F.3d 1199, 1217 n.9 (10th Cir. 2009) (“By failing to present the claims

to the district court, [the defendant] effectively prevented the court from making

factual findings that would be germane to the disposition of [his] claims.”).

      Defendant argues it is “absurd” for the district court to believe he was formally

arrested for the traffic offense at issue. We are not persuaded. Failure to display

proof of insurance is a class 1 misdemeanor and an arrestable offense under Colorado

law. See Colo. Rev. Stat. § 42-4-1409(4)(a); see also People v. Barrientos, 956 P.2d

634, 636 (Colo. App. 1997) (stating that failure to provide proof of insurance “is a

class 1 misdemeanor traffic offense for which arrest is authorized”).           Moreover,

because Defendant had sustained two prior convictions for failure to show proof of

insurance, it is entirely plausible an officer would arrest him on his third offense.

Defendant’s argument that it is “absurd” to believe he was arrested for failure to

display proof of insurance is therefore without merit.

      In sum, the factual error (i.e., the fact Defendant was cited rather than arrested

for his failure to display proof of insurance) upon which the alleged legal error is

based (i.e., the district court erred by not counting the two failure-to-display-proof-

of-insurance sentences as a single sentence) is not “internally contradictory, wildly

implausible, or in direct conflict” with the record. See Cristerna-Gonzalez, 962 F.3d

                                           6
at 1263 (quoting Saro, 24 F.3d 291). The factual error, a fortiori, is not obvious

enough to satisfy plain-error review. Id.; see also Finnesy, 953 F.3d at 694 (error is

not plain if it is not “clear or obvious” on “the record before the district court”).

Because the district court lacked the factual record necessary to make any legal error

obvious or plain, we do not reach the other prongs of plain-error review and affirm

Defendant’s sentence.




                                           Entered for the Court


                                           Bobby R. Baldock
                                           Circuit Judge




                                          7